            Case 2:15-cv-06133-RK Document 96 Filed 05/24/19 Page 1 of 3




                       IN THE UNITED ST ATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA



THE TRUSTEES OF THE UNIVERSITY OF
PENNSYLVANIA,

     Plaintiff,

     v.                                              Civil Action ;\J'o. 2:15-cv-06133-RK

ELI LILLY AND COMPANY,
IMCLONE LLC, and
BRISTOL-MYERS SQUIBB C0!\1PAJ',;'Y,

     Defendants.


                  JOINT STIPULATION TO EXTEND DEADLINE TO FILE
                   PROPOSED JOINT PRETRIAL SCHEDULING ORDER

          WHEREAS, on May 14, 2019, the Court lifted the Stay Order entered in the captioned

case on July 21, 2016 (Dkt. No. 94, lifting Dkt. No. 60);

          WHEREAS, the Court also ordered the parties to submit a Proposed Joint Pretrial

Scheduling Order within ten days of its May 14, 2019 Order, i.e., today, May 24, 2019;

          WHEREAS the parties, diligently and in good faith, have exchanged several drafts of a

Proposed Joint Pretrial Scheduling Order and have met and conferred regarding that draft on

several occasions, including today;

          WHEREAS there are still a few outstanding issues on which the parties continue to meet

and confer;

          WHEREAS the parties belive that a brief extension of the deadline to file a Proposed

Joint Pretrial Scheduling Order may eliminate or at least further narrow any areas in dispute;
.
              Case 2:15-cv-06133-RK Document 96 Filed 05/24/19 Page 2 of 3




           Now, therefore, the parties stipulate and agree, subject to the approval of Court, that, for

    the foregoing reasons, the deadline to file a Proposed Joint Pretrial Schedule Order shall be

    extended to and including Tuesday May 28, 2019.

    IT IS SO STIPVLATED.



     Dated: May 24, 20 I 9                             Respectfully submitted,

     Isl Jonathan G. Graves                            Isl Nicole D. Galli

     Andrew A. Chirls (No. 35422)                      Nicole D. Galli (PA Id. #78420)
     Fineman Krekstein & Harris, P.C.                  ndgalli@ndgallilaw.com
     1801 ~arket Street, Suite 1100                    Law Offices ofN.D. Galli LLC
     Philadelphia, PA 19103                            2 Penn Center Plaza, Suite 910
     achirls@finemanlawfirm.com                        1500 JFK Blvd.
     (215) 893-8715                                    Philadelphia, PA 19102
                                                       Telephone:     215-525-9580
     OF COUNSEL:                                       Facsimile:     215-525-9585

    Jonathan G. Graves                                 George F. Pappas (pro hac vice)
    jgraves@cooley.com                                 gpappas@cov.com
    Cooley LLP                                         Michael N. Kennedy (pro hac vice)
    One Freedom Square                                 mkennedy@cov.com
    Reston Town Center                                 Matthew Kudzin (pro hac vice)
     11951 Freedom Drive                               mkudzin@cov.com
    Reston, VA 20190                                   COVINGTO'N & BURLING LLP
    (703) 456-8000                                     850 Tenth Street, NW
                                                       Washington, DC 20001-4956
                                                       Telephone:    202-662-6000
                                                       Facsimile:    202-662-6291

                                                       Attorneys for Defendants Eli Lilly and
                                                       Company. ImClone LLC. and Bristol-Myers
                                                       Squibb Company




                                                   -2-
        Case 2:15-cv-06133-RK Document 96 Filed 05/24/19 Page 3 of 3




DeAnna Allen
dallen@cooley.com
Cooley LLP
1299 Pennsylvania Ave, NW
Suite 700
Washington, DC 20004
(202) 842-7896

Susan Krumplitsch
skrumplitsch@coo ley .com
Cooley LLP
317 5 Hanover Street
Palo Alto, CA 94304
(650) 843-5000

Attorneys for Plaintiff The Trustees of the
University of Pennsylvania


      AND NOW, this      ;t,.8° vU
                                 day of May, 2019, it is hereby ORDERED that:

      The parties' deadline to submit a Proposed Joint Pretrial Scheduling Order is extended to

and including May 28, 2019.

                                               BY THE COURT:




                                              -3-
